Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s IDS filed on 9/27/2021 is considered.  Accordingly, no prior art of records do not teach or suggest independent claims filed on 3/5/2021. 

Claims 1-15 are allowed. 
While the Examiner has thoroughly reviewed the claims and has not located any errors, Applicant is encouraged to independently verify that the claims contain no typographical errors and that all claim terms have proper antecedent basis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAREN C. TANG
Primary Examiner
Art Unit 2447


/Karen C Tang/
Primary Examiner, Art Unit 2447